UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 15-7343


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

           v.

JERMAINE     OTEASO   OGATDES   BENNETT,   a/k/a   Jermaine   Oteaso
Bennett,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00210-TDS-1; 1:12-cv-00880-TDS-JLW)


Submitted:    January 28, 2016                Decided:   February 5, 2016


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jermaine Oteaso Ogatdes Bennett, Appellant Pro Se.     Lisa Blue
Boggs, Robert Michael Hamilton, Angela Hewlett Miller, Assistant
United   States  Attorneys,  Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jermaine     Oteaso     Ogatdes        Bennett        seeks    to     appeal       the

district     court’s      order    accepting        the      recommendation         of    the

magistrate       judge   and   denying       relief     on    his    28   U.S.C.     § 2255

(2012) motion.           The order is not appealable unless a circuit

justice    or    judge    issues    a   certificate          of    appealability.          28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable        jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.   Cockrell,        537 U.S. 322,    336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Bennett has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with       oral   argument       because        the     facts    and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3